Title: To Thomas Jefferson from J. Phillipe Reibelt, 6 May 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore le 6 Mai 1805.
                  
                  Votre Lettre de hier m’a ete remise aujourdhui.
                  1) J’ecrirais incessament pour ce, qui Vous manque des Oiseux de Buffon, in 4to. &c reliè tel, que Vous le designez, a la Maison a Paris.
                  2) Vos desirs sont des Ordres pour Moi—Les 2 Ouvrages en question sont donc pleinement a Votre disposition, quoique je les avois destines pour ma propre bibliotheque.
                  3) Vous me demandez, si je recus Votre Lettre du 29 Avril! je dois Vous repondre negativement—parceque je n’ai—depuis Votre retour a la Ville federale, recu de votre main respectable, qu’une lettre du 30 Avril, et une autre du 2 Mai.
                  4) Mr. le Secretaire de la Marine m’a envoyè l’argent pour les Livres, que Vous aviez pris pour les differens Departement de l’etat—
                  5) Mais je n’ai pas encore recu le Volume des Oeuvres de Plutarque en Question.
                  Je Vous prie d’agreer mes hommages les plus profonds et sinceres. Le Depot de Levr. Sch. et Comp. a Paris
                  
                     Reibelt 
                     
                  
                  
                     P.S. J’ose Vous repeter ma demande pour la Patente originale de la terre du Gen. Kosciuszko, qui se trouve encore dans les Mains du Colonel Armstrong.
                     Ayant pû disposer un des Messieurs d’içi, qui avoit achetè le Manuel du Mus. fr. de me retroçeder son Exemplaire, et venant de le recevoir—Il partira avec cette Lettre çi à Votre Adresse.
                     
                        [Note in TJ’s hand:] 
                     
                     May. 9. 1805. inclosed him the original patent and plat
                  
               